DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 9/25/2019 and formal drawings filed on 12/6/2019. Claims 1-24 are pending.
Drawings
The drawings were received on 12/6/2019.  These drawings are approved by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/879,045 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious subset of the co-pending claims, wherein performing similar operations of receiving a request/values of/for specification from a requester, providing access to a plurality of resources or design tools to a plurality of community of members; receiving the design or one or more design files for the design, and verifying or executing a design tool for one or more design or design files; except that present claims directed specifically for designing SoC which is an obvious subset of the design of an integrated circuit chip of the co-pending claims as is known in the art; wherein the particular server as recited in the present .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Banerjee et al. (US Patent Application Publication No. 2008/0222581 A1).
As per claims 1, 12, 23 Figs. 1-2 illustrates the elements of the claim, comprising:
the server (11) receiving/sending values for a specification from/by a requester (i.e., designer)  via the network (13) for designing the SoC (see paragraph [0028]), the values of the specification are set to meet constraints that enable system operability of a 
posting specification by the server 11 for access by a plurality of community members (i.e., one or more designers accessing computer program 15 on the server 11 through browser 17 and network 13 to specify the specifications and functionality of the device, to a plurality of designers accessing the online system—paragraph [0029]), wherein the posting of the specification are performed by computer program 15 executed by the server 11, which are presented to the users/designers/community members via a series of menus presented on the graphical user interface—see paragraphs [0033]-[0035]; Figs. 2-3);
providing/receiving access, to the plurality of community members of the online system, to a plurality of design tools for designing the SoC (i.e., one or more designers are provided access to the design tools 16 located on server 11 for designing the SoC—see paragraphs [0027]-[0029];
receiving, by the server, the SoC designed by one of the plurality of community members (i.e., one of designers accessing the server 11 from web browser 17 via network 13)  using the plurality of design tools 16, wherein designed SoC is received by the server via developed by the user/designer using modules 21-24 of Fig. 2—see paragraph [0044]; 

wherein the processor, memory device are part of the computer-implemented system as further described in paragraph [0054].
As per claims 2,13,24, the values for the specification include a plurality of minimum values and a plurality of maximum values of a plurality of electrical parameters to be met as the constraints during a test of the design of the SoC (see paragraphs [0034-0036], [0041], [0038], [0042]  (i.e., minimal codes size, minimal solution in terms of cost, power or other optimizing parameter; maximum allowed power dissipation, diem, size and I/O requirements), wherein the values for the specification include a plurality of minimum values and a plurality of maximum values of a plurality of physical parameters associated with the SoC, wherein the plurality of minimum values and the plurality of maximum values of the plurality of physical parameters are to be met as the constraints, wherein the system operability is enabled when the pluralities of minimum and maximum values of the electrical parameters and the pluralities of minimum and 
As per claims 3,14, the requester account(s) assigned by the online system to a plurality of community members, providing access to the plurality of design tools  are part of the establishing of license agreement/template in order to allow access to the various design tools and IP designs (see paragraphs [0110]-[0128]).
As per claims 4,15, the posting is done to a plurality of user accounts of the corresponding plurality of designers which are accessed from client 12 as discussed in the rejection of claim 1 above (see also paragraphs [0033]-[0035])  and is necessarily done with information identifying an account assigned by the requester in order to allow proper access or denial of access to the various tools and designs (see paragraphs [0111]-[0115]).
	As per claims 5-8,16-19, the design tools and verification tools which include a circuit design tool and a layout design tool (see paragraphs [0010]) as performed by module 25 of Fig. 2 as part of the software tool 16 of Fig. 1, allows access or denial of access of the various designers (12) via download from the server 11 through the network 13, using the particular user account access agreement/template/interoperability protocol (see paragraphs [0120]-[0128]).
	As per claims 9,20, the functionality for operating the SoC is predefined with in the specification in a form of values of a plurality of electrical parameters, wherein the functionality is acceptable when the values of the plurality of electrical parameters received in the specification are met (see paragraphs [0034-0036], [0041], [0038], 
	As per claims 10,21, the functionality of the SoC is predefined within the specification and is acceptable when the values of the plurality of physical parameters received in the specification are met (see paragraph [0115]-[0016]).
	As per claims 11,22, the generating of the results of the execution of the verification tool and integrating the results within a data sheet that includes the specification is illustrated in Fig. 2 (i.e., at module 25, whose results are incorporated into the specification at module 24—see paragraphs [0072]-[0084]; Fig. 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	 

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 27, 2021